Citation Nr: 0125275	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  94-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for right knee 
disorder.

4.  Entitlement to service connection for bilateral foot 
disorder, to include a skin disorder and a right great toe 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1968.  His awards and decorations included the Purple Heart 
Medal.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO).

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in December 1993.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.  In October 1997, the Board remanded 
this case to the RO for additional evidentiary development.  
Following attempted compliance, this appeal has been returned 
to the Board for additional consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's claim of in-service trauma to the back, 
neck and right knee is consistent with the circumstances of 
his combat service.
3.  The veteran's claim of in-service trauma to the feet is 
consistent with the circumstances of his combat service.

4.  Arthritis was not manifested in service or within the 
first post service year.

5.  The preponderance of the competent medical evidence 
demonstrates that the veteran's present back, neck, right 
knee and bilateral foot disorders are not etiologically 
related to service either by way of incurrence or 
aggravation.


CONCLUSION OF LAW

Chronic disorders of the back, neck, right knee and bilateral 
foot, to include a skin disorder and a right great toe 
disorder, were not incurred in or aggravated by military 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The recent regulatory 
changes merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2001).  Duty to Assist Regulations 
for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist the veteran has been 
met.  Private and VA medical records that have been 
identified by the veteran (and the veteran has provided the 
appropriate releases) have been requested, obtained and 
associated with the record.  There is no indication that 
additional pertinent records are available and have not been 
associated with the claims folder.  The veteran has been 
provided a VA physical examination that also contains an 
etiology opinion regarding the disabilities at issue.  The 
NPRC originally furnished the veteran's service medical 
records in 1969.  In response to further inquiry from the RO 
for additional service medical records, it pointed out that 
service medical records have previously been submitted.  
Although the veteran has suggested that there are missing 
service medical records, he has failed to respond to the RO's 
November 1997 request for more specific information 
pertaining to approximate dates, as well as places, were he 
was treated for his claimed disorders during service.  Though 
the RO made two inquiries to NARA and the Commander, U.S. 
Army Personnel Command, there has been no reply and no 
additional records have been produced.  Other than the 
veteran's claim that the record is incomplete, there is no 
suggestion that additional records are available from other 
sources.  Without more specific information to undergo a 
meaningful search, additional attempts to obtain records from 
NPRC, NARA and/or the Commander, U.S. Army Personnel Command 
would be a futile exercise.  See Franzen v. Brown, 9 Vet. 
App. 235, 238 (1996) (the Board is not required to remand an 
appeal for further evidentiary development ". . . in 
circumstances where the performance of that duty would be a 
futile act").  It is now well-settled that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see Gregory v. Brown, 8 Vet. App. 563, 
571 (1996); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

In the statement of the case and supplemental statements of 
the case, the veteran was provided notice of the pertinent 
laws and regulations determinative of his claims for service 
connection.  This indicated the evidence necessary to 
successfully prosecute the claims.  He was also given ample 
opportunity to present argument in support of the claims, 
including the opportunity to appear for a personal hearing.  
In light of the above, he is not prejudiced by appellate 
review at this time.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Thus, the Board finds that the 
veteran will not be prejudiced by the Board's appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In this case, the veteran contends that he is entitled to 
service connection for a back disability, a neck disability, 
a right knee disability, and a disability of the feet.  
Specifically, he alleges that the first three disorders arose 
from an incident in December 1967, wherein he was injured 
when a mine explosion overturned a vehicle in which he was 
riding.  He also asserts that he received treatment while in 
service for a foot disorder, but the service medical records 
do not include records of such treatment. 

The veteran's August 1966 induction examination was normal.  
Service medical records reflect that the veteran was taken 
for medical treatment following his being in a mine-tank 
incident in December 1967.  He was found to have an abrasion 
over the right scapula and along the course of the sixth and 
seventh ribs.  Dressing and an ace wrap were administered to 
his chest, and he was scheduled to return the following 
morning for reevaluation, and was to have no duty until he 
returned for reevaluation.  There are no additional service 
medical records addressing this incident.  A July 1968 Report 
of Medical History indicates that the veteran denied having 
or ever having had bone, joint or other deformity, back 
trouble of any kind, a "trick" or locked knee, as well as 
foot trouble.  The accompanying Report of Medical Examination 
reflects a normal clinical evaluation, with the exception of 
a one and a half-inch scar on the right shoulder.

The veteran contends that his back, neck and right knee were 
also injured in the mine-tank incident and that he continues 
to have disabilities in these anatomical areas. 

In his December 1993 hearing, the veteran testified that 
following the inservice mine accident, he was unconscious a 
little while.  He stated that he lay in his bunker for 
several days following the incident, and had food brought to 
him so he did not have to walk.  Regarding the effect of the 
accident, he described that it beat up his back, hips, 
shoulders and back of my head.  He described being treated by 
a field medic after the accident, but since he was able to 
walk, no further examination was done.  He testified that he 
did not undergo diagnostic testing by any field medical 
personnel.  Regarding his separation examination, he 
testified that he did not complain of problems at that time 
because he was anxious to go home.

Regarding his right knee, the veteran testified that he was 
treated in the early 1970s and underwent a knee operation in 
1982.  He testified that he did not receive treatment for 
back, neck or knee problems for a few years after service, 
because he thought the pain would eventually go away on its 
own.  He testified that following his discharge from service, 
he began having difficulty performing his job duties as a 
carpenter due to problems with his back. 

A buddy statement submitted by a sergeant who apparently 
witnessed the veteran's inservice incident describes the 
veteran having been injured while driving a truck which 
struck a land mine.  The sergeant heard an explosion and came 
upon the truck, laying on its side with the veteran still in 
it.  The front of the truck was said to be destroyed and the 
veteran was found to be unconscious, with most of his uniform 
top ripped from him, and apparently bruised from his hips to 
his head.  The sergeant indicates that he was aware that the 
veteran had difficulty moving his neck and arms for a period 
of time after the accident.  A poor quality photocopy of 
photographs depicts the vehicle purportedly driven by the 
veteran, with one picture of it on its side. 

A March 1982 VA hospital report indicates that the veteran 
underwent a right knee arthroscopy, following a 10-year 
history of knee pain, with recurrent effusion.  A history of 
his service accident occurring 12 years ago is also given, 
with subsequent locking of the knee at that time, which 
apparently ceased, but with recurrent effusion continuing.  
Arthroscopic surgery revealed a bucket handle tear in the 
medial meniscus, which was removed.

VA treatment notes show treatment for complaints, in 
pertinent part, of low back pain and right knee pain in 
February 1992.  A history of the low back pain since the 
service is given, in addition to the history of the mine 
explosion.  Radiographic studies from February 1992 show a 
normal right knee and lumbar spine.  A radiographic study 
from May 1992 shows slight disc space narrowing at C-5/C-6 
and slight bony encroachment on the neural foramina at C-6/C-
7.  C-5/C-6 nerve root encroachment is diagnosed in a May 
1992 treatment note.  A May 1992 EMG performed in response to 
complaints of neck and right upper extremity pain gives an 
impression of symptoms including abnormal nerve conduction 
consistent with right elbow ulnar nerve entrapment and carpal 
tunnel syndrome.  This EMG report indicates that there is no 
evidence of a right C5/C6 radiculopathy to the right arm.  
Complaints of neck and right arm pain are reported in a 
September 1993 treatment record and in a May 1994 treatment 
record. 

A July 1993 VA examination report shows a history, elicited 
from the veteran, of injuring his neck and shoulder in the 
mine-truck accident.  The veteran complained of considerable 
neck pain and occasional pain in the right arm.  A history is 
given of right knee pain since 1969, with treatment at the 
Hilcott Clinic in 1971 and of subsequent knee surgery in 
1981.  The pertinent diagnoses are scar on the back of the 
right shoulder; status post neck injury; status post injury 
and post surgery of the right knee.

The Board remanded this case to the RO for additional 
evidentiary development in October 1997.  The Board 
instructed the RO to afford the veteran an opportunity to 
provide the name and addresses of all medical care providers 
that treated him for his claimed disabilities before and 
after separation from service.  Insofar as the veteran 
alleged that there were additional service medical records 
not associated with his claims folder, the Board also 
instructed the RO to request that the National Personnel 
Records Center (NPRC), National Archives and Records 
Administration (NARA) and service department conduct searches 
for additional service records pertaining to the veteran.

In November 1997, the RO sent a letter to the veteran 
requesting more specific information as to the approximate 
dates, as well as places, were he was treated for his claimed 
disorders during service.  In addition, the veteran was also 
requested to provide the names and addresses of all medical 
care providers that rendered treatment for his claimed 
disorders following military discharge.  He was to provide 
authorizations for all non-VA medical service providers.  To 
date, the veteran has not responded.

A December 1997 VA examination reports include diagnoses of: 
(1) degenerative spondylitis with foraminal encroachment at 
C4-5; (2) chronic lumbosacral sprain with vertebral body 
spurring at L4; (3) remote surgery of right knee - partial 
excision of medial meniscus and torn anterior cruciate 
ligament by record; (4) fungus disease bilaterally of nails 
and feet; and (5) bilateral degenerative joint disease with 
narrowing joint space, metatarsophalangeal articulation, 
great toes, right and left.

With respect to the questions proffered in the Board's remand 
order, the December 1997 VA examiner noted that the above 
described pathological processes and manifestation of the 
veteran's back, neck, right knee and feet are present.  The 
claims file was reviewed; it is noted that the veteran had a 
nerve conduction study in 1992, x-rays of the neck in 1993 
and a report of a surgical procedure in 1992.  Service 
records were also reviewed, and the aid station notes of 
December 21, 1967, were noted.  A search through the records 
after this date did not reveal evidence of repeated or return 
visits for symptoms in the areas of complaint.  The examiner 
noted that, with regard to the feet, he was unable to 
establish a clear outstanding congenital disorder unless one 
would count the short first metatarsal and the highly 
developed os peronei to be a congenital disorder.  One might 
also consider the scoliotic curve as being a congenital or 
developmental disorder.  Based on the record, the examiner 
noted that he was unable to "establish a probability" that 
the veteran's current disorders are the proximate result of 
the injury or trauma described as occurring in the service.  
Certainly, it was a traumatic event and capable of doing 
great injury, but if there was a great deal of anatomical 
mass damage as a result of the incident of trauma, one would 
think it would be safe to assume that there would be multiple 
visits for treatment and actual hospitalization required.  
The examiner noted that he was also unable to establish the 
presence of a congenital disorder as such, unless the above-
two items were the ones that the reviewers were referring to.  
He was also unable to establish that any congenital disorder 
that was aggravated or became worse during the veteran's 
service.

In March 2000, the NPRC indicated that the veteran's service 
medical records that it had in its possession were previously 
sent to the RO in 1969.

The record also reflects that requests for information were 
sent to NARA and the Commander, U.S. Army Personnel Command, 
in March 1999 and March 2000.  To date, however, there has 
been no response.  The veteran was informed of the RO's 
actions and its inability to obtain these records in the 
February 2001 supplemental statement of the case.

A search of archived VA medical records pertaining to the 
veteran reveals that he underwent Agent Orange examination in 
June 1980.  During the examination, he complained of pain in 
the dorsal and lumbar spine since injury while in service 
when he was hit with a land mine.  Physical examination 
indicated normal findings, and a diagnostic assessment of 
normal adult male was indicated.  Laboratory and lumbar spine 
studies were also noted to be within normal limits.  
Operative and pathology reports pertaining to the veteran's 
March 1982 hospitalization were also included.

Service connection will be awarded to any "veteran" disabled 
by disease or injury incurred in or aggravated by active 
military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred or aggravated, 
provided the disability is not the result of the person's own 
willful misconduct.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2001).  Arthritis, when manifest to a degree of 10 percent or 
more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West Supp. 2001); 38 C.F.R. § 3.307(d) 
(2001).

When a disease shown to be chronic in service [or in a 
presumptive period] so as to permit a finding of service 
connection, subsequent manifestations, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  However, not every symptom manifested 
during service will permit service connection of a chronic 
illness which is first shown as a clear-cut clinical entity, 
at some later date.  Demonstrating the in-service presence of 
a chronic disease requires a combination of manifestations 
sufficient to identify it and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (2001).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. 
§§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).  The 
United States Court of Appeals for Veterans Claims (CAVC or 
Court) has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, while 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected, it 
does considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F.3d 
389, 392 (1996) (citations omitted). 

Having reviewed the veteran's service personnel and service 
medical records, which reflect his wartime service in the 
Republic of Vietnam and receipt of the Purple Heart for a 
wound incurred while engaged in combat with the enemy, the 
Board finds that the liberalizing evidentiary standards set 
forth in 38 U.S.C.A. § 1154(b) (West 1991) and its 
corresponding regulatory section, 38 C.F.R. § 3.304(d) 
(2001), are for application in this case.  The veteran's 
statements, together with those of the sergeant who witnessed 
the in-service incident, are credible and probative.  It 
follows that the veteran's claims of pertinent injuries in 
service are established.

While injury in service has been established, it is still 
necessary to establish, by evidence at least in equipoise, 
that current disability is present and related to service.  
As alluded to by the December 1997 VA examiner, the traumatic 
event that the veteran suffered in service was capable of 
doing great injury, but if there was a great deal of 
anatomical mass damage as a result of the incident of trauma, 
one would think that there would be multiple visits for 
treatment and actual hospitalization required.  In this case, 
there are no records of treatment following the mine-tank 
incident.  Moreover, the veteran had a normal clinical 
evaluation on separation examination in July 1968.  An 
accompanying Report of Medical History indicates that he 
specifically denied having or ever having had bone, joint or 
other deformity, back trouble of any kind, a "trick" or 
locked knee, as well as foot trouble.

In addition, the Board observes that the lack of chronicity 
or continuity of symptomatology in the 14 years between the 
veteran's separation in 1968 and his initial VA treatment in 
1982 weighs against the claims of direct service connection.  
The Board notes that there is no competent medical evidence 
establishing a pathological relationship between the 
veteran's current back, neck, right knee and bilateral foot 
disorders, to include a skin disorder of the feet and a right 
great toe disorder, and his period of active duty service.  
The only etiology opinion available suggests, in balance, 
that current disability is not related to the injuries that 
occurred in service.  That report indicates that the examiner 
is unable to establish a "probability" of a relationship, 
which of course is not necessary (only that the evidence be 
in equipoise).  However, the examiner intimates that the lack 
of follow-up treatment suggests that the injury may not have 
been severe as described or resulted in the significant 
damage that would have resulted in current disability.  It is 
clear from the overall report that the examiner was unable to 
establish a nexus between the in-service injury and current 
disability.  Since there is no competent evidence suggesting 
a relationship between current disability and service, the 
weight of the evidence is against the claim on this point.  

The Board has considered all relevant evidence of record, 
including treatment records and statements from the veteran 
not specifically discussed above.  See Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000) (citing Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board has also 
considered the contentions of the veteran.  Inasmuch as the 
veteran is offering his own medical opinion and diagnoses, 
the record does not indicate that the veteran has any medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).

With respect to this appeal, the Board has concluded that the 
preponderance of the evidence is against the veteran's claims 
service connection for back, neck, right knee and bilateral 
foot disorders, to include a skin disorder of the feet and a 
right great toe disorder.  The doctrine of reasonable doubt, 
therefore, does not apply in this case. 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.

The claim of entitlement to service connection for a neck 
disorder is denied.

The claim of entitlement to service connection for a right 
knee disorder is denied.

The claim entitlement to service connection for bilateral 
foot disorder, to include a skin disorder and a right great 
toe disorder, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



